  Case 2:21-cr-00335-JAK Document 4 Filed 07/23/21 Page 1 of 1 Page ID #:14
                                                              FILED
                                                    CLERK, U.S. DISTRICT COURT



                                                           07/23/21

                                                             BB
                                                           JJBB
                                                   BY: ____________ _______ DEPUTY
                                                CENTRAL DISTRICT OF CALIFORNIA



 Memorandum
  2:21-cr-00335-JAK-1


 Subject:                                            Date:

 United States v. JEFFREY DEAN MOFFATT               July 23, 2021

 To:                                                 From:

 KIRY K. GRAY                                        CAROLYN SMALL
 Clerk, United States District Court                 Assistant United States Attorney
 Central District of California                      Criminal Division



Please note that I have worked on, or otherwise had some involvement with, the matter relating
to United States v. JEFFREY DEAN MOFFATT, being filed on July 23, 2021. Please ensure
that the above-referenced criminal action is not assigned to United States District Judge Stanley
Blumenfeld, Jr. Thank you for your assistance.



                                                   Carolyn Small
                                                   Assistant United States Attorney
                                                   Criminal Division
